Case 2:20-cv-03883-GRB-ST Document 7 Filed 09/15/20 Page 1 of 2 PagelD #: 113

NI

LAW OFFICES OF NEIL MOLDOVAN, PC.

 

 

 

900 Stewart Avenue, Suite 220 Tel (516) 294-3300
Garden City, New York 11530 Fax (516) 294-4019
NEIL MOLDOVAN Service by fax not accepted
SCOTT ACKERMAN

KATHLEEN DOHERTY

TOD GROMAN

JAMES M. MARINO
September 15, 2020

VIA ECF

Hon. Gary R. Brown, U.S. District Judge
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip, New York 11722

Re: | USAA General Indemnity Company v. Alric L. Kennedy, et al.
(Civil Case No. 2:20 CV-03883-GRB-ST)

Dear Judge Brown:

We represent defendant, Alric L. Kennedy (“Kennedy”), in connection with the above-
entitled matter. We write in response to the correspondence of Michael Giordano, Esq. of
McDonnell Adels & Klestzick, PLLC, attorneys for plaintiff, USAA General Indemnity
Company (““USAA”), dated September 9, 2020, which requested a pre-motion conference in
anticipation of USAA’s motion to remand the instant matter to Supreme Court of the State of
New York, County of Nassau (“New York State Supreme Court”).

Upon our review of the applicable law, we realized that although this matter meets to
requirements of diversity jurisdiction [28 U.S.C. §1332(a)(1)], removal is prohibited by the
“forum defendant rule” [28 U.S.C. §1447(b)(2)] and the “unanimity rule” [28 U.S.C.
§1446(b)(2)(a)]. As a result of our error, we agreed with USAA’s attorneys to stipulate to
remand this matter back to New York State Supreme Court. We notified USAA’s counsel of our
decision on September 11, 2020 via email. USAA’s counsel accepted our offer to stipulate to
remand this matter and agreed not to seek costs and attorneys’ fees. The parties are in the
process of determining the best and most judicially economical way of accomplishing remand.

Kennedy maintains his denial of the allegations of fraud and misrepresentation against
him, as set forth in his Answer, Affirmative Defenses, Counterclaim and Cross-Claim, dated
August 31, 2020 (“Answer”). In addition, Kennedy stands by his allegations via counterclaim
against USAA and via cross-claim against co-defendant, Bernice Wallace, in his Answer.
Liaw Hi2ec03883-GRB-ST Document 7 Filed 09/15/20 Page 2 of 2 PagelD #: 114
Neil Moldovan, P.C.

 

Hon. Gary R. Brown, U.S. District Judge

United States District Court, Eastern District of New York
September 15, 2020

Page 2

We apologize to the Court for any inconvenience or expenditure of resources that may
have been caused by our erroneous attempt to remove this action to U.S. District Court for the
Eastern District of New York and welcome any guidance from Court with respect to most
desirable and economical way to remove this matter from the Court’s docket.

Very respectfully,
LAW OFFICES OF NEIL MOLDOVAN, P.C.

i ——

Bg

 

JMM/sh

ce: McDonnell Adels & Klestzick, PLLC (via ECF)
Adverse Participant Defendant, Bernice Wallace and all Provider Defendants (via first
class mail)
